Citation Nr: 1438083	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1986 to November 1986 as well as during other periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army National Guard as well as the Army Reserve.  The Board notes that, as the appellant was disabled from an injury incurred during the relevant period of ACDUTRA, he is properly characterized as a "Veteran."  38 C.F.R. § 3.6(a) (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia.  The appeal was previously remanded in July 2011, for further development.  At that time the Board also remanded claims for service connection for left and right foot disorders.  Those claims were granted in full by way of a January 2013 rating decision and are therefore no longer on appeal.  The remaining issue has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file presently contains copies of service treatment records demonstrating treatment for back pain during August 1986, and again in October 1986.  It is the Veteran's assertion that his back pain has continued since those incidents.  Although VA obtained an examination in July 2011, which documented a current spine disability, VA did not seek an etiology opinion at that time.  As there is evidence of a current disability, an in-service occurrence of back pain, and evidence of a possible relationship between the two, an examination and etiology opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims file (including any virtual records).  In accordance with the latest worksheets for rating spine disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current spine disability began during service, is due to an event or injury during service, or is otherwise etiologically related to military service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

